          Case 1:20-cv-09616-AJN Document 13 Filed 03/29/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                           3/29/2021
 Donna Hedges,

                         Plaintiff,
                                                                                   20-cv-9616 (AJN)
                 –v–
                                                                                        ORDER
 Stanford New York, LLC,

                         Defendant.



ALISON J. NATHAN, District Judge:

        The parties in this case have repeatedly failed to comply with the Court’s orders. On

March 17, 2021, the Court adjourned the initial pretrial conference in this case because the

parties had not filed their required materials and ordered the parties to file their joint letter and

proposed case management plan no later than March 26, 2021. Dkt. No. 11. The parties have

now filed a proposed case management plan, but still have not filed the joint letter required by

the Court’s notice of initial pretrial conference and subsequent orders.

        The parties are hereby ORDERED to file their joint letter by March 31, 2021, consistent

with the Court’s notice of initial pretrial conference (Dkt. No. 5). Failure to submit the joint

letter will result in dismissal of this action for failure to prosecute.


        SO ORDERED.


Dated: March 29, 2021                                 __________________________________
       New York, New York                                      ALISON J. NATHAN
                                                             United States District Judge
